ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-467, concluding that LARRY S. GELLER of MAPLEWOOD, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 3.1 (frivolous claim or contention), RPC 3.2 (failure to expedite litigation and to treat with courtesy and consideration all persons involved in the legal process), RPC 3.4(c) (knowing disobedience of an obligation under the rides of a tribunal), RPC 3.4(e) (allusion to matters that are not relevant or supported by admissible evidence), RPC 4.4 (respect for rights of third persons), RPC 8.2(a) (false statement about the qualifications of a judge), RPC 8.4(d) (conduct prejudicial to the administration of justice), and RPC 8.4(g) (conduct involving discrimination), and good cause appearing;
It is ORDERED that LARRY S. GELLER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.